Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,838,450 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the pending double patenting rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Amend the claims as follows:

Claims 21-28 and 30-40,
Line 1, replace the status identifier from “(Original)” to -- (Previously presented) --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to disclose or suggest disabling at least one power state machine associated with both the independently operable processor apparatus and the another independently operable processor apparatus, while the at least one power state machine is disabled, transacting data relating to a first measurement of time, the first measurement of time associated with an event observed by the independently operable processor apparatus or the another independently operable processor apparatus, and subsequent to the transaction of the data relating to the first measurement of time, reenabling the at least one power state machine, and performing one or more coordinated operations with the another independently operable processor apparatus, in combination with the remaining claim elements.
Regarding claim 28, the prior art fails to disclose or suggest during the non-active state of the first and second processor apparatus, transacting first timestamp associated with the first processor apparatus and a second timestamp associated with the second processor apparatus, adjusting the power state associated with the first and second processor apparatus to an active state, followed by determining the clock difference based at least on the first and second time stamps, in combination with the remaining claim elements.
Regarding claim 34, the prior art fails to disclose or suggest disabling a power state machine associated with the first and second independently operable processors, obtaining a plurality of measurements of time while the power state machine is disabled, Appl. No. 17/066,321determining a clock difference associated with the first and second independently operable processors, the determination being based at least on the plurality of measurements of time, and based at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186